This is our second consideration of this case. Howe v. MacDonald, et al., 141 Fla. 822, 194 So. 802. It is a companion case to Howe v. Samuel Sands, et al., decided this date, there being no difference in the factual background of the two cases except in this case the bill of complaint was filed by appellees praying that they be declared to be "servants" of James Deering, entitled to inherit under his will.
In all other respects, the facts and the questions raised are identical. The judgment appealed from is accordingly reversed on authority of the latter case.
Reversed.
BROWN, C. J., WHITFIELD, TERRELL and CHAPMAN, J. J., concur.
BUFORD and THOMAS, J. J., dissent.
  ADAMS, J., not participating. *Page 746